TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 27, 2019



                                    NO. 03-19-00357-CR


                             Wesley Eugene Perkins, Appellant

                                              v.

                                The State of Texas, Appellee




        APPEAL FROM COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record, the Court agrees that this appeal should be consolidated into cause number 03-19-

00356-CR and that this cause should be dismissed. Therefore, the Court consolidates this cause,

transfers all the records and filings in this cause number to cause number 03-19-00356-CR, and

dismisses cause number 03-19-00357-CR. The costs will be assessed on the disposition of cause

number 03-19-00356-CR.